Citation Nr: 0416884	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  01-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1993 to June 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

Having reviewed the entire record below, the Board finds that 
the record is incomplete.  The record does not contain the 
veteran's notice of disagreement, or evidence of her appeal 
to the Board (such as VA Form 9).  The record does include 
several Supplemental Statements of the Case, dated in August 
2002, May 2003, October 2003, and February 2004, but no 
Statement of the Case, and what appears to be a printed copy 
of an electronic version of the Board's prior remand in this 
case, but not the original, signed remand order.  The record 
further includes an Appeal Certification Worksheet indicating 
that a notice of disagreement and a VA Form 9 (or its 
equivalent) had been filed timely, and that a Statement of 
the Case had been prepared.  The Board must, however, have 
these items in the claims folder before it can proceed on 
appeal.  This case is therefore remanded to the Montgomery, 
Alabama, RO for the following actions:

1.  Conduct a search to find and 
associate with the claims folder, at the 
absolute minimum, the veteran's notice of 
disagreement responsive to the September 
1999 rating decision, VA Form 9 or other 
evidence of an appeal of the September 
1999 rating decision to the Board, the 
Statement of the Case, and the Board's 
prior remand order(s) (or any Board 
decision(s)) in this case.  It should 
also make an effort to ascertain whether 
any other documents, evidence, or 
information that properly belong in the 
veteran's claims folder are missing, and 
if so, attempt to find them.  Any such 
items found also should be associated 
with the claims folder.  

2.  The record indicates that in August 
2000, the veteran's claims folder was 
transferred from the Nashville, 
Tennessee, RO to the Montgomery, Alabama, 
RO.  The Montgomery RO should, as 
necessary, coordinate its search efforts 
with the Nashville RO to accomplish the 
directives in this remand order.

3.  Efforts undertaken to accomplish the 
directives set forth above should be 
documented in the claims folder.  Such 
documentation should include a discussion 
of what specific steps were taken to 
search for the missing records, who was 
contacted, and responses from those 
contacted as to why certain records could 
not be located.      

4.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted for Meniere's disease and/or 
other issue(s) appealed, if any.  If the 
decision remains in any manner adverse to 
the veteran, provide the veteran and her 
representative a revised Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  



5.  It is noted that any further 
adjudication by the RO must be completed 
consistent with the requirements of the 
Veterans Claims Assistance Act of 2000 
(VCAA), as amended, VA regulations 
implementing VCAA, and controlling legal 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
        
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



